Exhibit 10(j)

























September 25, 1998










Larry Rapp

Chief Financial Officer

LCA-Vision, Inc.

7840 Montgomery Road

Cincinnati, OH  45236




RE:

Amendment to tangible net worth covenant







Dear Larry,




This letter will serve as Provident Bank’s agreement to amend section 6.7 of the
Loan and Security Agreement between LCA-Vision and the Bank dated June 29, 1998.




Effective immediately, section 6.7 is amended to read, “Maintain at all times a
minimum

consolidated Tangible Net Worth plus Subordinated Debt of not less than
$14,000,000.” This

letter will replace the previous letter amending the tangible net worth covenant
dated August 14,

1998.




If you have any questions or require more information, please give me a call.
Thank you for your help in this matter.




Sincerely,










/s/Rick Wirthlin

Rick Wirthlin

Vice President